                                           Case 3:20-cv-02432-JD Document 45 Filed 07/26/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                          Case No. 20-cv-02432-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTIONS TO DISMISS
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 34, 35, 36, 37
                                  10     CITY OF CONCORD, et al.,
                                                        Defendants.
                                  11

                                  12          This is a civil rights case brought by pro se plaintiff Jane Doe against the City of Concord;
Northern District of California
 United States District Court




                                  13   City of Cotati; County of Contra Costa; County of Sonoma; and certain individuals from the

                                  14   Concord Police Department, Cotati Police Department, Contra Costa County District Attorney’s

                                  15   Office, and Sonoma County District Attorney’s Office. Doe has been authorized to proceed in this

                                  16   suit by pseudonym, Dkt. No. 33, and her first amended complaint is the operative complaint. Dkt.

                                  17   No. 26. The complaint alleges nine causes of action, with the four federal claims all brought under

                                  18   42 U.S.C. § 1983 (and one also under § 1985). Id. at 30-37. Federal question jurisdiction is

                                  19   alleged in the complaint. Id. ¶ 23.

                                  20          All defendants have moved to dismiss Doe’s complaint. Dkt. Nos. 34, 35, 36, 37. The

                                  21   complaint is dismissed with leave to amend.

                                  22                                              DISCUSSION

                                  23          The parties’ familiarity with the record is assumed. Defendants’ motion to dismiss under

                                  24   Rule 12(b)(1) for plaintiff’s lack of standing is denied. Defendants argue that “[t]o the extent the

                                  25   complaint is based on the failure by the Contra Costa Defendants to file criminal charges against

                                  26   E.W., the motion should be granted because plaintiff lacks standing to bring such a claim.” Dkt.

                                  27   No. 34 at 3; Dkt. No. 36 at 4 (Concord Defendants’ joinder in same argument). But as defendants

                                  28   tacitly acknowledge, Doe’s claims are about more than just the defendants’ failure to charge
                                           Case 3:20-cv-02432-JD Document 45 Filed 07/26/21 Page 2 of 4




                                   1   Weamer, who allegedly raped Doe in 2013 and 2014. Dkt. No. 26 ¶¶ 60-65. Doe says that she

                                   2   was subjected to “discriminatory under-policing and selective under-enforcement against rape

                                   3   victims,” id. ¶ 1, and that this violated her rights, chief among them her right to equal protection

                                   4   under the Fourteenth Amendment to the United States Constitution. Doe has sufficient standing

                                   5   under Article III of the Constitution to seek to vindicate the constitutional and legal rights alleged

                                   6   in her complaint.

                                   7          The complaint falls short in other respects. To start, the first cause of action for “equal

                                   8   protection (42 U.S.C. § 1983)” is not adequately pleaded. “To state a claim under 42 U.S.C.

                                   9   § 1983 for a violation of the Equal Protection Clause of the Fourteenth Amendment[,] a plaintiff

                                  10   must show that the defendants acted with an intent or purpose to discriminate against the plaintiff

                                  11   based upon membership in a protected class.” Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir.

                                  12   2013) (quoting Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)). Doe says that she
Northern District of California
 United States District Court




                                  13   “does not have to be a member of a protected class” and instead suggests that she is a “class of

                                  14   one” under Village of Willowbrook v. Olech, 528 U.S. 562 (2000). Dkt. No. 38 at 22-24.

                                  15          This is problematic for several reasons. First, “[n]either [the circuit], nor the Supreme

                                  16   Court, have ever applied a ‘class of one’ theory in this context.” Nurre v. Whitehead, 580 F.3d

                                  17   1087, 1098 (9th Cir. 2009). The Court is not persuaded that this case should be the first to do that.

                                  18   Second, even under Village of Willowbrook, Doe has not alleged that she was treated differently

                                  19   from others similarly situated in a way that was “irrational and wholly arbitrary.” 528 U.S. at 565.

                                  20   Rather, while she has alleged that “multiple law enforcement personnel spared no effort to

                                  21   discourage plaintiff from seeking justice tacitly by challenging plaintiff in a manner that conveys

                                  22   blame and disbelief, and by actively outlining the disadvantages of prosecution,” Dkt. No. 26

                                  23   ¶ 142, the complaint’s factual allegations say that law enforcement personnel expressed to her

                                  24   concerns that “the case was six years old and there was no physical evidence.” Id. ¶¶ 80; 117

                                  25   (“Passaglia told plaintiff this case was fairly old” and “[w]e don’t have any opportunity to do any

                                  26   investigation or find any corroboration.”). Law enforcement personnel also expressed concern to

                                  27   Doe that a jury might believe she had consented to sex with Weamer. Id. ¶ 100. Doe has alleged

                                  28   that she met Weamer on an online dating app in November 2013. Id. ¶ 60. Doe states that he
                                                                                          2
                                             Case 3:20-cv-02432-JD Document 45 Filed 07/26/21 Page 3 of 4




                                   1   “forced himself” on plaintiff “around ten times between 2013 and 2014,” but she did not file her

                                   2   police reports with the Cotati and Concord Police Departments until October 18, 2019. Id. ¶¶ 62,

                                   3   67.

                                   4           Overall, Doe’s factual allegations do not plausibly allege that she was discriminated

                                   5   against in an “irrational and wholly arbitrary” way. Village of Willowbrook, 528 U.S. at 565. The

                                   6   complaint also does not plausibly allege that there is no “rational relationship between disparity of

                                   7   treatment and some legitimate governmental purpose.” Nurre, 580 F.3d at 1098 (quoting Cent.

                                   8   State Univ. v. Am. Ass’n of Univ. Professors, 526 U.S. 124, 127-28 (1999)). To the contrary, the

                                   9   alleged facts indicate that the reasons the law enforcement personnel gave for declining to

                                  10   prosecute Weamer, and taking no further action on Doe’s case, were rational. Consequently, the

                                  11   first cause of action under § 1983 is dismissed for failure to state a claim under Rule 12(b)(6).

                                  12           Without a plausibly alleged § 1983 claim, plaintiff’s conspiracy claim under § 1985 and
Northern District of California
 United States District Court




                                  13   her municipal liability claims, counts two through four, must also be dismissed. See Olsen v.

                                  14   Idaho State Board of Medicine, 363 F.3d 916, 930 (9th Cir. 2004) (“to state a claim for conspiracy

                                  15   under § 1985, a plaintiff must first have a cognizable claim under § 1983”); Nurre, 580 F.3d at

                                  16   1092 n.3 (“because there was no constitutional violation in this case -- a prerequisite for finding

                                  17   liability against either the superintendent or the school district -- we need not determine whether

                                  18   qualified immunity applies or municipal liability attaches”). As for plaintiff’s state law claims,

                                  19   counts five through nine, because the Court has dismissed the federal claims, it declines to

                                  20   exercise supplemental jurisdiction over the state claims. 28 U.S.C. § 1367(c)(3); Parra v.

                                  21   PacifiCare of Arizona, Inc., 715 F.3d 1146, 1156 (9th Cir. 2013).

                                  22                                             CONCLUSION

                                  23           Plaintiff’s first amended complaint is dismissed in its entirety. A pro se litigant must be

                                  24   given leave to amend “unless it is absolutely clear that the deficiencies of the complaint could not

                                  25   be cured by amendment.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (quotation

                                  26   omitted). The Court cannot so conclude at this juncture, and Doe may file a second amended

                                  27   complaint by August 20, 2021. The amended complaint may not add any new claims or

                                  28
                                                                                         3
                                           Case 3:20-cv-02432-JD Document 45 Filed 07/26/21 Page 4 of 4




                                   1   defendants without the Court’s prior approval. Failure to meet this deadline or otherwise conform

                                   2   to this order will result in dismissal under Rule 41(b).

                                   3          For the motions discussed here, plaintiff filed a “combined brief in opposition to

                                   4   defendants’ motions to dismiss” that exceeded 40 pages in length. Dkt. No. 38. The Court

                                   5   accepted this oversize brief on this one occasion, but going forward, parties must request extra

                                   6   pages in advance of the filing deadline, and oversized briefs that have not been pre-approved by

                                   7   the Court will be stricken. The parties are advised that the Court’s page limits are based on long

                                   8   experience and its confidence that they are more than enough for most motions. Additional pages

                                   9   will rarely be granted.

                                  10          IT IS SO ORDERED.

                                  11   Dated: July 26, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    JAMES DONATO
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
